[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1705

                       DEBRA C. VINGI,

                    Plaintiff, Appellant,

                              v.

                    STATE OF RHODE ISLAND,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

     [Hon. Francis J. Boyle, Senior U.S. District Judge]                                                                   

                                         

                            Before

                     Selya, Circuit Judge,                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

Debra C. Vingi on brief pro se.                          
Jeffrey  B. Pine,  Attorney General, and Brenda  A. Doyle, Special                                                                     
Assistant Attorney General, on brief for appellee.

                                         

                      December 29, 1997
                                         

          Per  Curiam.   Plaintiff-appellant  challenges  the                                 

summary  judgment   dismissal  of   claims  alleging   gender

discrimination  in  the  rejection  of  her applications  for

admission to the  State Police Training Academy.   The claims

were based  on theories of disparate  impact in the use  of a

written  exam,  background   investigations  and  application

processing,   intentional    discrimination,   and    alleged

retaliation for the filing of administrative complaints.

          Reviewing the  judgment de  novo, in  light of  the                                                      

briefs, the  appendix,  and the  record,  we agree  with  the

district court's  decision and affirm  substantially for  the

reasons set  forth in  the  magistrate judge's  May 24,  1996

Report and Recommendation.  See Loc. R. 27.1.                                           

          Affirmed.                                   

                             -2-